ORDER
The Governor of the State of Rhode Island, pursuant to Article X, Section 3 of the Rhode Island Constitution, has submitted to the Justices of this Court a request for advisory opinion addressing the following question of law:
“The Rhode Island Supreme Court has held that a casino is a ‘lottery operation and facility.’ Narragansett Indian Tribe v. State, 667 A.2d 280, 282 (R.I.1995). Article 6, Section 15 of the Rhode Island Constitution mandates that ‘[a]ll lotteries shall be prohibited in the state except lotteries operated by the state.... ’ H-7844, Substitute A, as amended and S-23[3]8, Substitute A as amended require a ballot question seeking to establish ‘a casino in the Town of West Warwick operated by an affiliate of Harrah’s Entertainment in association with the Narragansett Indian Tribe[.]’ Do the question and the legislation’s establishment of a privately-operated casino violate the constitutional prohibition?”
After careful consideration of the question presented, we hereby direct that the following Order shall enter:
1. The Court is aware that the legislation which is the subject of the Governor’s question has been returned to the General Assembly with the Governor’s veto message, and that pursuant to Article IX, § 14 of the Rhode Island Constitution, the General Assembly is presently making preparation for proceedings at which it will reconsider the legislation and decide whether to sustain or override the Governor’s veto. Under these circumstances, the Court requests that, in aid of a proper disposition of the matter before us, the General Assembly notify the Court of its action taken, if any, with respect to the Governor’s veto.
2. Oral argument on the Governor’s question (the question) is hereby scheduled for Friday, August 6, 2004 at 9:30 a.m.
3. The Governor, the Attorney-General, the Speaker of the House of Representatives (the Speaker), and the President of the Senate (the Senate President) are invited to file briefs addressing the question on or before July 23, 2004. Reply briefs shall be filed on or before July 30, 2004. Other interested parties may, with the Court’s permission, file briefs as amici curiae on or before the dates indicated.
4. Up to twenty (20) minutes will be allotted to the Governor for oral argument, with ten (10) minutes for rebuttal. The Attorney-General, the Speaker, and the Senate Presi*243dent together will be allotted a total of up to forty (40) minutes for oral argument. The Court upon request may permit oral argument from additional parties. Ten (10) minutes will be allowed for parties permitted by the Court to offer rebuttal.
5. No requests for briefing extensions or continuances of the hearing date will be considered by the Court.
6. Chief Justice Williams, Justice Sut-tell, and Chief Justice Weisberger (ret.) shall constitute the panel responding to the Governor’s request.
Justice Flanders, Justice Goldberg, and Justice Flaherty did not participate.